CANBY, Circuit Judge,
dissenting:
I respectfully dissent because I conclude that grazing on the allotments in issue should have been enjoined pending consultation. A word of explanation is necessary.
Section 7(a)(2) of the Endangered Species Act, 16 U.S.C. § 1536(a)(2), requires each federal agency, “in consultation with and with the assistance of the Secretary, [to] insure that any action authorized, funded; or carried out by such agency ... is not likely to jeopardize the continued existence of any endangered species or threatened species Or result in the destruction or adverse modification” of the species’ critical habitat. The Secretary has delegated his consultation role to the Fish and Wildlife Service, which is the expert agency entrusted with the crucial determination of likelihood of jeopardy.
In Thomas v. Peterson, 753 F.2d 754 (9th Cir.1985), we held that, absent unusual circumstances, an injunction is the appropriate remedy for a substantial violation of the procedural requirement of section 7(a)(2) of the Act. In the present case, however, the majority opinion holds that an injunction is not necessary because there was sufficient evidence in the record to permit the district court to find that no harm was likely to come to the loach minnow while the consultation process was being completed. But it is not for the district court to make this determination. As we said in Thomas:
The Forest Service would require the district court, absent proof by the plaintiffs to the contrary, to make a finding that the Jersey Jack road is not likely to effect [sic] the Rocky Mountain Gray Wolf, and that therefore any failure to comply with ESA procedures is harmless. This is not a finding appropriate to the district court at the present time. Congress has assigned to the agencies and to the Fish & Wildlife Service the responsibility for evaluation of the impact of agency actions on endangered species, and has prescribed procedures for such evaluation. Only by following the procedures can proper evaluations be made. It is not the responsibility of the plaintiffs to prove, nor the function of the courts to judge, the effect of a proposed action on an endangered species when proper procedures have not been followed.
Id. at 765.
The requirement of section 7(a)(2) makes little sense if it is deemed to be satisfied by the initiation of consultation. The purpose of consultation is to reach its result — a determination by an expert agency whether an endangered or threatened species is likely to be jeopardized. Thus agency action should be forestalled until the consultation process has reached a result. The majority opinion here correctly states that section 7(a)(2) applies during the consultation process, and that agency action before completion of consultation constitutes a procedural violation of that statute. The majority believes that the district court can make environmental findings that make an injunctive remedy unnecessary; for reasons just stated I conclude that Thomas precludes that procedure.
The majority relies in part on Sierra Club v. Marsh, 816 F.2d 1376 (9th Cir.1987). I confess that Marsh gives me pause, because it held that an injunction to enforce section 7(a)(2) was required up to the initiation of consultation, at which time “the statutory prohibition of section 7(d) will apply.” Id. at 1389. One interpretation of this language would be that section 7(a)(2) ceases to have force (at least to support an injunction) once consultation begins, and the only environmental protection thereafter must come from section 7(d), 16 U.S.C. § 1536(d). Section 7(d) *977prohibits an agency from making “any irreversible or irretrievable commitment of resources with respect to the agency action which has the effect of foreclosing the formulation or implementation of any reasonable and prudent alternative measures which would not violate [section 7(a)(2)].” Id.
I do not interpret Marsh or the statutory scheme this way, nor does the majority opinion here. Section 7(d) certainly supplements section 7(a)(2) once consultation begins, but it does not, in my view, weaken the requirement of section 7(a)(2) that consultation be completed before action is taken. For example, I do not believe that section 7(a)(2) would permit actions that might threaten members of endangered species even if those actions were reversible and thus not within the proscription of section 7(d). As a practical matter, of course, the force of sections 7(a)(2) and 7(d) will frequently be congruent during a period of consultation, and an agency action that would violate one section would violate the other. My point is simply that the availability of section 7(d) is no reason to hold that an injunction to enforce section 7(a)(2) should not be kept in force until consultation is completed. I therefore read Marsh as holding that, in the circumstances of that case, an injunction was unnecessary, not as holding that section 7(a)(2) could not support one.
As I read the majority opinion, it does not disagree with my reading of Marsh or my understanding that section 7(d) complements, rather than replaces, section 7(a)(2) during consultation. Where we part company is that the majority holds that the district court may make the necessary interim biological finding and deny an injunction pending consultation. I conclude that Thomas and the rationale of section 7(a)(2) preclude this approach, and on that point I dissent.